ACCEPTED
                                                                                                          01-15-00464-cv
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                    6/1/2015 12:00:00 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK
   Christopher A. Prine, Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066
                                                                                    FILED IN
                                                                             1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             5/30/2015 5:39:22 PM
1st. Court of Appeals                                                        CHRISTOPHER A. PRINE
                                                                                     Clerk
01-15-00464-CV


Dear Mr. Prine

Attached Plaintiff's Docket Statement and Civil Case Information Sheet. Please forward the
attachments to the 1st Court of Appeal. If there are any questions, please contact me at 832 276 1712.



                                                           Andrew Patterson Pro Se /s/
                                                           6207 Fondren Road
                                                           Houston, Texas 77036
                                                           832 276 1712


CC Dana Gannon